Citation Nr: 0020518	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to July 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination of the Cheyenne, Wyoming, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In the PTSD Residential Rehabilitation Program report dated 
in May 1999, it was noted that the veteran was unemployable 
as a result of his PTSD.  This statement could be construed 
as a claim of entitlement to a total disability evaluation 
based on individual unemployability.  This issue has not been 
adjudicated by the RO and is referred to that office for 
appropriate action.


REMAND

Upon review of the record, the Board concludes that the 
veteran's claims for increased disability rating are well 
grounded within the meaning of the statutes and judicial 
construction.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In order to present 
a well-grounded claim for an increased rating of a service 
connected disability, a veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  Proscelle, 2 Vet. 
App. at 631, 632; see also Jones v. Brown, 7 Vet. App. 134 
(1994).

A review of the record demonstrates that the veteran was 
assigned a temporary total disability rating for 
convalescence based on hospitalization for his service- 
connected disability from May 4, 1999.  The veteran's 
hospitalization reports shows that on admission his Global 
Assessment of Functioning (GAF) was 35 and 40 at the time of 
discharge.  It was also noted that the veteran was severely 
impaired, both socially and industrially due to PTSD.  The 
pre-hospital rating of 30 percent was reestablished effective 
July 1, 1999.

The veteran is entitled to a new VA examination where there 
is evidence that a disability has undergone an increase in 
severity since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In this case, the medical evidence subsequent to the last VA 
examination shows that the veteran's disability has been 
described as more severe than it was on the last VA 
examination.  Thus, there is evidence that the veteran's 
disability has worsened since the last VA examination in June 
1998.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for PTSD subsequent to June 
1999.  After obtaining the proper 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder copies of treatment records 
from those facilities identified by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The RO should schedule the veteran 
for an appropriate examination in order 
to determine the current severity of his 
psychiatric disability.  He should be 
advised of the consequences of a failure 
to report for the scheduled examination, 
including the potential denial of his 
claim under the provisions of 38 C.F.R. 
§ 3.655 (1999).  All appropriate tests 
and studies, including psychiatric 
testing, should be performed and all 
findings must be reported in detail.  The 
examiner should review the claims file 
and a copy of this remand prior to 
completion of the examination.

The examiner should report whether the 
veteran has a flattened affect, abnormal 
speech, panic attacks, impairment of 
memory or concentration, impaired 
judgment, impaired abstract thinking, 
disturbances of motivation or mood, 
suicidal ideation, obsessional rituals, 
impaired impulse control, spatial 
disorientation, neglect of personal 
appearance or hygiene, depression 
effecting the ability to function 
independently, danger of hurting himself 
or others, disorientation as to time or 
place, or difficulty adapting to 
stressful situations.

The examiner should report the veteran's 
Global Assessment of Function, and 
comment on the severity of the veteran's 
service connected PTSD, including its 
impact on his ability to maintain gainful 
employment or effective relationships. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


